Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicant’s response filed on 09/19/2022. Applicant elected species 1.1 (claims 1-3, 8-9, 12-13 and 17-19) and withdrew species 1.2-1.5 and species 2-7 (claims 4-7, 10-11, 14-16 and 20). Moreover, claims 13 and 18-19 are also withdrawn as being drawn to a nonelected species.  Therefore, Claims 1-3, 8-9, 12 and 17 are presented for examination and are rejected for the reasons indicated herein below.     



Election/Restrictions
2.	Claims 4-7, 10-11, 14-16 and 20 are withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022. Additionally, claims 13 and 18-19 are also withdrawn by the Examiner as being drawn to a nonelected species.




Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
 	In claim 2, the limitation “a first voltage rail of the linear amplifier is configured to be connected to an output of a sourcing power converter, and a second voltage rail of the linear amplifier is configured to be connected to an output of a sinking power converter” is unclear. Since “at least one power conversion device” is claimed in claim 1, its unclear if either of the sourcing power converter and the sinking power converter is part of the “at least one power conversion device”, claimed in claim 1, or if they are additional/different power converters. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: the sourcing and sinking power converters are part of the at least one power conversion device, also as long as there are at least two power converters then this limitation is taught.


5.	Dependent claims 3 inherit the deficiency of claim 2, thus claim 2 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.





Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Pub. No. 2019/0140597 A1).

Regarding claim 1, Lin et al. (e.g. see Figs. 2-13) discloses “A system (e.g. see Figs. 3-8) comprising: a current-mode switcher configured to provide a direct current (DC) voltage for a noise sensitive load (e.g. Fig. 3 see 281); and a linear amplifier connected to an output of the current-mode switcher (e.g. Fig. 3 see 283), the linear amplifier (283) configured to draw a reduced supply voltage through at least one power conversion device (26) that is coupled between a power source (23) and the linear amplifier (283)”.

Regarding claims 12 and 17; they all comprise substantially same subject matter as in the recited apparatus claim 1, therefore claims 12 and 17 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claim 1. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (U.S. Pub. No. 2019/0140597 A1) in view of Williamson (U.S. Pat. No. 5,606,289).

Regarding claim 2, Lin et al. (e.g. see Figs. 2-13) discloses “wherein a first voltage rail of the linear amplifier (e.g. Fig. 3 see 283) is configured to be connected to an output of a sourcing power converter (e.g. Fig. 3 see 26), the linear amplifier (283) being configured to reduce ripple current components generated by the current-mode switcher (281), the sourcing power converter (26) and the sinking power converter being configured to reduce a supply voltage of the linear amplifier (283)”. Lin et al. does not appear to explicitly disclose “a second voltage rail of the linear amplifier is configured to be connected to an output of a sinking power converter”. However, Williamson shows “a second voltage rail of the linear amplifier is configured to be connected to an output of a sinking power converter (Williamson, e.g. Fig. 2, see 130, 126 and 124)”. Having a second voltage rail of the linear amplifier of Lin et al. being configured to be connected to an output of a sinking power converter as taught by Williamson would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second voltage rail of the linear amplifier of Lin et al. being configured to be connected to an output of a sinking power converter as taught by Williamson for the purpose of enhancing the power efficiency of the power converter via having a better control. Also for the purpose of making the device more widely usable.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (U.S. Pub. No. 2019/0140597 A1) in view of Williamson (U.S. Pat. No. 5,606,289)

Regarding claim 3, the combination of Lin et al. (e.g. see Figs. 2-13) and Williamson (e.g. Fig. 2) discloses “wherein the sourcing power converter is a buck power converter connected between the power source and the first voltage rail of the linear amplifier (Lin et al., e.g. Figs. 3 and 5A, see Vdd, 26 and 283)”. The combination of Lin et al. and Williamson does not appear to explicitly disclose that the “sinking power converter is a switched-capacitor power converter configured as a 2:1 step-down power converter having an input connected to an output of the buck power converter”. However, having the sinking power converter being a switched-capacitor power converter configured as a 2:1 step-down power converter would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sinking power converter being a switched-capacitor power converter configured as a 2:1 step-down power converter for the purpose of using a well-known alternative converter type and making the circuit more widely usable.


Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (U.S. Pub. No. 2019/0140597 A1) in view of Mathe et al. (U.S. Pub. No. 2012/0326783 A1).

Regarding claim 8, Lin et al. (e.g. see Figs. 2-13) discloses a system having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the current-mode switcher includes: a first switch and a second switch connected in series; an inductor connected between the output of the current-mode switcher and a common node of the first switch and the second switch; a pulse width modulation (PWM) driver configured to generate gate drive signals for the first switch and the second switch; and a current comparator having an inverting input configured to receive a current sense signal proportional to a current flowing through the inductor, and non-inverting input connected to ground”. However, Mathe et al. shows “wherein the current-mode switcher (Mathe et al., e.g. Fig. 3, see 160a) includes: a first switch and a second switch connected in series (Mathe et al., e.g. Fig. 3, see 334 and 336); an inductor connected between the output of the current-mode switcher and a common node of the first switch and the second switch (Mathe et al., e.g. Fig. 3, see 162, 334 and 336); a pulse width modulation (PWM) driver configured to generate gate drive signals for the first switch and the second switch (Mathe et al., e.g. Fig. 3, see 332, 334 and 336); and a current comparator having an inverting input configured to receive a current sense signal proportional to a current flowing through the inductor, and non-inverting input connected to ground (Mathe et al., e.g. Fig. 3, see 164, 162 and 330. Implicit)”. Having the current-mode switcher of Lin et al. including a first switch, a second switch, an inductor, a pulse width modulation (PWM) driver and a current comparator as taught by Mathe et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the current-mode switcher of Lin et al. including a first switch, a second switch, an inductor, a pulse width modulation (PWM) driver and a current comparator as taught by Mathe et al. for the purpose of enhancing the power efficiency of the power converter and using a well-known buck converter type and making the circuit more widely usable.

Regarding claim 9, the combination of Lin et al. (e.g. see Figs. 2-13) and Mathe et al. (e.g. see Fig. 3) discloses “wherein the linear amplifier includes a third switch and a fourth switch connected in series between a first voltage rail and a second voltage rail of the linear amplifier, and a comparator configured to generate gate drive signals for the third switch and the fourth switch (Mathe et al., e.g. Fig. 3, see 314, 316, 310 and 312)”.





Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839